Citation Nr: 1818589	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.

4. Entitlement to service connection for a neck disability.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a bilateral flat foot disability.

8. Entitlement to service connection for a dental condition.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1983 to February 1986. These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO). 

In August 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The issue of entitlement to service connection for a dental condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By a September 2007 rating decision, the RO denied the Veteran's claim for service connection for a back disability; he was advised of the RO's decision, and of his appellate rights. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

2. During the August 2017 Board hearing the Veteran testified that he first injured his back while carrying ammunition during active duty service in 1984. A letter from the Veteran's fellow service member D.W. dated in October 2017 also stated that the Veteran had injured his back while on active duty. D.W. stated that he witnessed the Veteran in pain during service. The evidence received since the September 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability. 

3. The Veteran's back disability was not incurred in, aggravated by, or otherwise related to service.

4. By a September 2007 rating decision, the RO denied the Veteran's claim for service connection for a neck disability; he was advised of the RO's decision, and of his appellate rights. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

5. During the August 2017 Board hearing the Veteran testified that he was stabbed in the neck while on active duty. He further testified that he has experienced pain in his neck since that time. In addition, D.W. stated in his October 2017 letter that he witnessed the Veteran suffering from neck pain while in service. The evidence received since the September 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability. 

6. The Veteran's neck disability was not incurred in, aggravated by, or otherwise related to service.

7. By a September 2007 rating decision, the RO denied the Veteran's claim for service connection for hypertension; he was advised of the RO's decision, and of his appellate rights. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

8. During the August 2017 Board hearing the Veteran testified that his hypertension began in service and he was placed on bedrest and given medication. He further testified that his hypertension has persisted since that time. The evidence received since the September 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension. 

9. The Veteran has a current hypertension diagnosis. A disability benefits questionnaire dated in October 2017 and completed by the Veteran's private physician noted a diagnosis of hypertension.

10. Reserve STRs dated in March 1986 note a systolic of 120 and a diastolic of 80. According to new guidelines published by the American Heart Association and the American College of Cardiology a diastolic of 80 to 89 is considered Stage 1 hypertension. The Board notes the RO has been unable to locate the Veteran's active duty service treatment records (STRs).

11. It is at least as likely as not that the Veteran's hypertension is causally related to service because his hypertension began during service and has persisted since that time.

12. The Veteran's bilateral flat foot disability was not incurred in, aggravated by, or otherwise related to service.


CONCLUSIONS OF LAW

1. The September 2007 rating decision, which denied the Veteran's claim of service connection for a back disability, is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for a back disability are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).

4. The September 2007 rating decision, which denied the Veteran's claim of service connection for a neck disability, is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

6. The criteria for service connection for a neck disability are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).

7. The September 2007 rating decision, which denied the Veteran's claim of service connection for hypertension, is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).

8. New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

9. Service connection for hypertension is warranted. 38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

10. The criteria for service connection for a bilateral flat foot disability are not met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). Here, the duty to notify was satisfied by an August 2011 letter. See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, VA has been unable to obtain the Veteran's STRs for his period of active duty service. In cases where STRs are missing, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the case, and to explain its decision. O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board finds that a VA examination addressing the question of the cause of the Veteran's back, neck and bilateral flat foot disabilities is not necessary; absent any competent evidence suggesting a link between this disability and any aspect of his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard for determining when an opinion is necessary is not met. See McLendon v. Nicholson, 20 Vet. App. 27 (2006); see also 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for the Veteran's back, neck, and flat foot disabilities, and that no further development of the evidentiary record in this matter is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist with regard to this matter is met.

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be established either by showing direct service incurrence or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience. Lay statements are qualified to establish that an event or circumstance occurred if the statements are provided by a person who has personal knowledge of and provides information about matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A claim will be granted if the evidence supports it or if the evidence for and against the claim is equally balanced (this is sometimes called "relative equipoise"). 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Board notes that the RO was unable to obtain the Veteran's STRs.

Following his active duty service from 1983 to 1986, the Veteran served in the reserves from 1987 to 2003. 

His STRs from his reserve duty, beginning with entry examinations in March 1986, are silent for reports, diagnosis, or treatment for a neck or back disability. 

A reserve enlistment examination dated in March 1986 noted normal feet.

STRs dated in December 1993 noted normal feet. At that time, the Veteran also denied ever having had foot trouble.

A reserve enlistment examination dated in July 1994 noted moderate pes planus.

Treatment notes dated in September 1998 note the Veteran was in a motor vehicle accident two days prior. The Veteran reported that another car ran into his car and knocked him into a head on collision with a telephone pole. The note further states that the airbag deployed but the Veteran had "some mild head injury and then developed neck and lower back pain." The note also states "no prior neck or back problems."

Treatment notes dated in May 2001 state "he continues to have episodic pain in the back since his accident in 1998."

Treatment notes dated in April 2002 state that the Veteran reinjured his back. Treatment notes dated in May 2002 state that the Veteran came in with continued neck and back pain. The note further states "he did have a CT scan in 1998 at the time of the original accident."

A treatment note for neck and back pain dated in April 2003 states the Veteran "was injured in a MVA as a police officer."

During the 2017 Board hearing the Veteran testified that he injured his back in 1984 while in service after lifting ammunition. The Veteran further testified that he sought treatment for his back while in active service and that his condition has continued since that time. 

The Veteran also testified during the 2017 Board hearing that his neck disability began after he was stabbed in the neck during active duty service. The Veteran stated that he got into a fight and was stabbed in the neck with an ice pick. He further testified that he sought treatment at an emergency room and was told that the pick punctured a portion of his nerve but did not destroy it. He testified that he has had neck pain since that time.

Regarding his flat foot disability, the Veteran testified that his issues began in 1984 during air removal training during which he had to jump and land on his feet often. He further testified that he had to have shots in his heels. He also stated that he was on sneaker profile for some period of time and that he had to use a wheelchair or ride on someone's back when his feet became inflamed.

The Veteran submitted an examination from his private physician, C.H., dated in October 2017 which included a diagnosis of lumbosacral sprain or strain. C.H. stated that the "Veteran's past employment in the military could have been a factor."
C.H. also provided diagnoses of cervical sprain or strain and cervicalgia. C.H. once again stated that the "Veteran's past employment in the military could have been a factor."

C.H. diagnosed the Veteran with flat foot (pes planus) as well. In providing the history of the foot condition, C.H. noted "years of service as a marine." Other than this note, C.H. did not provide an opinion as to the cause of the Veteran's foot disability.

The Veteran also submitted a statement from his fellow service member, D.W., dated in July 2017 which stated that he served with the Veteran during the period from February 1984 to 1986. D.W. stated that the Veteran had pain in his back from working around the gun lines lifting ammunition. 

Service Connection for a Neck and Back Disabilities

After review of the record, the Board finds that service connection is not warranted for a neck or back disability. While the Veteran has a current diagnosis of lumbosacral sprain or strain and cervical sprain or strain, the evidence of record does not support a finding that these disabilities were caused by events in service or by any other service-connected disabilities.

Direct service connection for a back disability and a neck disability is not warranted because a nexus between the Veteran's service and his current disabilities has not been shown. 

The Veteran has testified that his current back disability is the result of lifting ammunition while on active duty and this is supported by D.W.'s statement. He has also stated that his neck disability began in active service after he was stabbed. However, the Veteran's reserve STRs-which immediately followed his active service-are silent for any reports, diagnosis or treatment for a back or neck disability. In addition, the first record of a neck and back injury is found in treatment records dated in 1998, 12 years following his separation from active duty service. Those 1998 treatment records state that the Veteran's neck and back pain began following a motor vehicle accident and he had no history of neck or back pain prior to the accident. Furthermore, subsequent treatment notes repeatedly reference the 1998 accident as the origin of the Veteran's neck and back pain.

These inconsistencies compel the Board to find that the more recent statements by the Veteran and D.W. are not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record). To be clear, the Board is not questioning the Veteran's or D.W.'s honesty or moral character. The Veteran and D.W. are attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran and D.W. are not accurate historians as to these particular statements. See Caluza, 7 Vet. App. at 510-11. Therefore the Board cannot assign them significant probative weight and, accordingly, assigns greater probative weight to the medical evidence of record, as noted below. Id.

Furthermore, the opinion by C.H. which stated that the Veteran's employment with the military "could have been a factor" is inadequate. The opinion is vague and did not provide a rationale. The examiner discussed the Veteran's current conditions but did not discuss the Veteran's statements or his reserve STRs. Accordingly, it cannot be considered probative evidence in this case.

Accordingly, the Board assigns more probative value to the medical evidence of record which indicates that the Veteran's back disability is more likely attributable to his 1998 motor vehicle accident. The Veteran's treatment records consistently attribute his neck and back disabilities to the 1998 motor vehicle accident and the reserve records following his active service are silent for reports, daignsosis, or treatment for a neck or back disability. The Board finds that the preponderance of the evidence is against the claim of service connection for a neck disability and a back disability. 

Accordingly, the benefit of the doubt doctrine does not apply; the appeal in these matters must be denied.

Service Connection for a Flat Foot (pes planus) Disability

The Veteran has stated that his flat foot disability began while on active duty and has persisted since that time. The Veteran testified during the 2017 Board hearing that he was given shots in service and at times could not even walk. However, his reserve STRs immediately following separation from active service do not note pes planus and instead note his feet to be normal. Furthermore, he denied any previous or current foot trouble on multiple examinations following active service. Pes planus is not noted until 1994, eight years after separation from active duty service. 

These inconsistencies compel the Board to find that the more recent statements by the Veteran are not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record). To be clear, the Board is not questioning the Veteran's honesty or moral character. The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11. Therefore the Board cannot assign them significant probative weight. Id. Accordingly, the Board assigns more probative value to the medical records during the time period following his active duty service which note normal feet.

Although the Veteran submitted an examination report by his private physician with regard to his pes planus, that report did not include an opinion as to the cause of the disability aside from noting the Veteran's service in the Marine Corps. That reference, alone, does not provide the Board with evidence that would support granting the claim because it is vague and does not include any explanation about how or why the physician drew his conclusions. Accordingly, it cannot be considered probative evidence in this case.

Therefore, the Board assigns more probative value to the evidence of record documenting the Veteran's condition at the time following his active service. This evidence reflects his pes planus did not begin until eight years after his active service.

Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

New and material evidence has been received and the claim for service connection for a back disability is reopened.

Entitlement to service connection for a back disability is denied.

New and material evidence has been received and the claim for service connection for a neck disability is reopened.

Entitlement to service connection for a neck disability is denied.

New and material evidence has been received and the claim for service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a bilateral flatfoot disability is denied.


REMAND

The Veteran is claiming entitlement to service connection for a dental disability.  

VA regulations provide that treatable carious teeth (cavities), replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  They may not be service connected for purposes of receiving compensation.

In this case, the Veteran submitted an examination from his private dentist dated in August 2017. The examination report contains conflicting statements regarding a diagnosis. Therefore, it is necessary to remand for a VA examination to determine the nature and cause of any dental disability.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine whether he has a current dental condition, and if so, the nature and cause of this condition. The entire claims file must be made available to the examiner.

The examiner must first determine whether any current dental disability is present.

THEN, if the examiner determines the Veteran has a current disability, the examiner is asked to provide an opinion addressing the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's dental disability began in service or is related to an incident in service? 

2. After completing the above actions and any other development as may be indicated, the AOJ must readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


